Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Final Office Action is in response to Application Serial 17/234,924. In response to the Examiner’s action dated 06/13/2022, Applicant in response filed amendments mail dated 08/23/2022.   Applicant amended claims 1, 9 and 10. Claims 1 -10 are pending in this application.   

Response to Amendments
Regarding the 35 U.S.C. 101 rejection. The claims are examined in light of 35 U.S.C. 101. The claims are rejected under 35 U.S.C. 101, see below.

 Regarding the 35 U.S.C. 102 rejection The Applicant’s amendments are not persuasive. The claims  1, 2, 8-10 remain rejected under 35 U.S.C. 102, see below.  

Regarding the 35 U.S.C. 103 rejection.  The Applicant’s amendments were examined in light of 35 U.S.C. 103. The claims are rejected under 35 U.S.C. 103, see below.

(Applicant is encouraged to clearly define the additional elements, for example, the connection of the claimed second terminal and the claimed transmission destination connection is unclear, however, the specification recites  (e.g., the second  terminal device which is a transmission destination) in claim 1.) 

Response to Arguments
Claim Rejection Under 35 U.S.C. 101
On pages 6 -7 of the Applicant’s arguments, the Applicant traverses, “... the abstract idea is integrated into a “practical application” in step 2A of 2019 Revised Patent Subject Matter … e information processing device of claim 1 temporarily sets aside time in the schedules of the invitees contained in the another information processing device by registering an event as a plurality of tentative schedules until the agreement for the schedule is obtained based on the information from the second terminal device (the invitee's device).  Namely, the another information processing device holds data containing the information on the plurality of scheduled events for each invitee until the information processing device determines one of the plurality of scheduled events as a fixed schedule.  Accordingly, at the time of the determination by the information processing device, the data held by the another information processing device includes data corresponding to the fixed schedule determined by the information processing device.  The claim as a whole integrates the abstract idea into a practical application.  Specifically, the additional elements recite a specific improvement over prior art systems by ensuring consistency between the fixed schedule data that the information processing device desires to register and the schedule data held by the second device, at the time of the agreement for the schedule is obtained between the invitees.  Thus, the claim is eligible because it is not directed to the recited judicial exception.  Thus, it is respectfully submitted that the rejection over claim 1 under 35 U.S.C. §101 should be withdrawn. Claims 9 and 10 have been amended so as to recite substantially the same features as claim 1. Thus, for the same reasons as claim 1, claims 9 and 10 should overcome the rejection under 35 U.S.C. §101.  Claims 2-8 also should overcome the rejection under 35 U.S.C. §101 at least because of their dependency from claim 1. 

Examiner respectfully disagrees with the Applicant’s arguments.  The claims 1-10 are examined in light of the 35 U.S.C. 101. The claims are not directed to a practical application. The claims are directed to an abstract idea of certain methods of organizing human activity. The claims do not recite a technical improvement.  The Applicant is encouraged to review the additional elements recited in the additional explanation of chat server section of the Applicant’s specification.  Examiner points the Applicant to the specification p.11 lines 3-10 disclosing the “ … chat server 10 is implemented by one or more information processing devices (computer system), each being installed with a general-purpose server OS or the like…”.   The claims as recited do not recite a technical improvement. The Examiner rejects claims 1-10 under 35 U.S.C. 101, see below.

Claim Rejection Under 35 U.S.C. 102
On pages 7 -9 of the Applicant’s arguments, the Applicant traverses, “… Claim 1 as amended recites, among other things, the feature "request another information processing device to register the plurality of events as a plurality of scheduled events in user schedules for the plurality of users, the user schedules being contained in the another information processing device,". … responses by invitees to event invitations... are sent back to the event management server,.. for handling thereof.... the event management server 102... collate responses and manage a scheduled event on behalf of the sponsor,...  [0049]... the event management server 102 can be configured to select an optimal date, time and/or location for the event based on majority response of the invitees on behalf of the sponsor. ...The event management server 102 can however inform the sponsor of the date, time, and/or location it selected for the event. ... The event management server manages a scheduled event by collating responses from the invitee devices before informing the sponsor of the date it selected for the event. Nowhere in the specification and drawings, does Malik teach or suggest that the event management server registers the plurality of events as a plurality of scheduled events in user schedules before informing the sponsor of the date it selected for the event.   … Accordingly, neither the invitee device nor the event management server qualifies as another information processing device recited in claim 1. The noted feature is thus a distinction over Malik.  Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim. In view of the distinction of claim 1 noted above, at least one claimed element is not present in Malik. Hence, Malik does not anticipate claim 1.  Claims 2 and 8 depend from amended claim 1, and so at least similarly distinguish over Malik. Claims 9 and 10 have been amended so as to recite substantially the same features as claim 1. Hence, Malik also does not anticipate claims 2, 8-10.  In view of the foregoing discussion, the rejection of claims 1, 2, 8-10 is overcome. Accordingly, withdrawal of the rejection is respectfully requested. …”.

Examiner respectfully acknowledges the Applicant’s arguments. The  applicant’s amendments necessitate grounds for a new rejection.  Examiner submits Malik (US 2014/0164,525 A1) discloses the amended claims limitation of: “ … the plurality of events as a plurality of scheduled events in user schedules for the plurality of users, the user schedules being contained in the another information processing device,”, where Malik [075]-[076], [Figure 3 and the associated text] disclose external data sources can include one or more databases and/or application configured to retrieve information from the one or more databases openly available and accessible over one or more networks 114. … The invitee analysis/inference component 202/318 can use the external search engine to find answers to invitee questions. For example, the analysis/inference component 202/318 can use the external search engine to look up directions to an event and provide. Thus, Examiner submits, the claims  1, 2, 8-10 remain rejected under 35 U.S.C. 102, see below.  

Although not relied on, Lamons (US 2016/0,098,687 A1) discloses [025], [067],[070] [FIG 1] discloses a method for privately scheduling a meeting between two users at a mutually available time without the use of a human intermediary and without specifying a candidate time for such meeting, using a scheduling server, calendar system  that is communicating over a network.

The Applicant’s amendments are not persuasive. The claims  1, 2, 8-10 remain rejected under 35 U.S.C. 102, see below.  


Claim Rejection Under 35 U.S.C. 103
On pages 9 - 10 of the Applicant’s arguments, the Applicant traverses, “… claim 3-7 ultimately depend from claim 1, and thus incorporates all of the features of amended claim 1. A basis for hoe Malik is deficient with respect to claim 1 has been discussed above. Jon cited to reject claims 3-7 does not cure this deficiency … the noted feature of amended claim 1 is a distinction over the asserted combination of Malik and Jon … at least one claimed element in claims 3-7, which ultimately depend from amend claim 1 , is to present in the asserted combination of Malik and Jon..  In view of the foregoing discussion, the rejection of claims 3-7 is overcome. Accordingly, withdrawl of the rejection is respectfully requested. 

Examiner acknowledges the Applicant’s arguments.  The Applicant’s amendments to the claims 1, 9 and 10 are not persuasive. Examiner submits, Malik [075]-[076], [Figure 3 and all associated text] disclose the amended limitation of claims 1, 9 and 10, thus the claims 3, 4, and5, which are dependent on claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 2014/0,164,525 A1)  in view of Jon (US 2014/0,164,525 A1).

 	Further, Examiner submits, the Applicant’s arguments regarding claim 3, 4 and 5 are a general allegation. The Examiner notes “[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.” 37 CFR 1.111(b). Applicant’s assertions regarding claims 3-7 are not persuasive because they are general allegations, rather than arguments specifically pointing out how the language of the claims patently distinguishes them from Malik in view of Jon.

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 9 and 10) recite, “ …  5, identification information corresponding to a plurality of users and information on a plurality of events that is to be scheduled, request .. toin user schedules for the plurality of users, the user schedules being contained in …, determine one of the plurality of scheduled events as a fixed schedule based on a result obtained by user operations each of which is performed with, which is…  of the information on the plurality of events, each of the user operations being selecting one or more of the plurality of scheduled events with … used by a corresponding one of the plurality of users, and request the another information processing device to delete the plurality of scheduled events other than the one determined as the fixed schedule.....”.  Claims 1-10 in view of the claim limitations, are directed to the abstract idea of  “…  5 identification information corresponding to a plurality of users and information on a plurality of events that is to be scheduled, request .. toin user schedules for the plurality of users, the user schedules being contained in …, determine one of the plurality of scheduled events as a fixed schedule based on a result obtained by user operations each of which is performed with, which is…  of the information on the plurality of events, each of the user operations being selecting one or more of the plurality of scheduled events with … used by a corresponding one of the plurality of users, and request the another information processing device to delete the plurality of scheduled events other than the one determined as the fixed schedule.....”.     

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite,  “… identification information corresponding to a plurality of users and information on a plurality of events that is to be scheduled, request .. toin user schedules for the plurality of users, the user schedules being contained in …, determine one of the plurality of scheduled events as a fixed schedule based on a result obtained by user operations each of which is performed with, which is…  of the information on the plurality of events, each of the user operations being selecting one or more of the plurality of scheduled events with … used by a corresponding one of the plurality of users, and request the another information processing device to delete the plurality of scheduled events other than the one determined as the fixed schedule.....,”  are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Accordingly, the claims are directed to certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… “An information processing device, comprising circuitry configured to receive from, a first terminal device”, “another information processing device”, “a second terminal device”, “a transmission destination” …” in claim 1; “ the information processing device”, “the second terminal device”, “the first terminal device” in claim 2;   “the information processing device” , “ the circuitry”, “the first terminal device,” claim 3;   “the information processing device”, “the circuitry”, “another information processing device”; “the first terminal”, claim 4;  “the information processing device”, “the circuitry”, in claim 5; “the information processing device”, “the first terminal device”, in claim 6; “the information processing device” , “another information processing device manages resource reservations”, “the first terminal device”, “the circuitry” in claim 7; “ a scheduling system”, the information processing device”, “a terminal device configured to display a screen” in claim 8;  “a first terminal device”, “an information processing device”, “another information processing device”, “a second terminal device, ” in claim 9;  “A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, causes the processors to perform a method, comprising”, “ 20 a first terminal device”,  “an information processing device…”,  “…the another information processing device …”,  “ a second terminal device, which is a transmission destination ...”, in claim 10; the however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer s a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

In addition, these additional elements (e.g., a scheduling method using a first terminal and a second terminal) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, with respect to the receive … identification information, request… the plurality of events, …request .,. delete the plurality of events…  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification page 8 lines 2-7 (describing the electronic device 70 …, a videoconferencing function, video conferencing terminal, a personal computer) and  p. 13 -14 ,all , describing ( provides examples of electronic devices include an electronic whiteboard. A multifunction peripheral, a projector, a digital signage, and a digital camera).


Furthermore, with respect to the receive … identification information, request… the plurality of events, …request .,. delete the plurality of events these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., scheduling and event executed by a computer, the method) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 8, 9 and 10  is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by  Malik (US 2014/0,164,525 A1)

Regarding Claim 1,   (Currently Amended)
An information processing device, comprising circuitry configured to 5receive from, a first terminal device, identification information corresponding to a plurality of users and information on a plurality of events that is to be scheduled, request another information processing device to register, the plurality of events as a plurality of scheduled events, in user schedules for the plurality of users, the user schedules being contained in the another information processing device,

Malik teaches the communication component 104 employs one or more external servers, systems or applications to facilitate sending an event invitation to invitees. For example, in order to send an event invitation, the communication component 104 can request sending of the event invitation using an external SMS, email service, or voice messaging service accessible to and/or affiliated with event management server 102. , Malik [052], [Fig 2]

Malik teaches once the event invitation component 106 has generated and formatted an event invitation (or event pre-invitation), the event invitation component 106 can employ the communication component 104 to send the event invitation to invitees designated in the event request using contact information for the invitees provided in the event request (e.g., cellular phone numbers and/or email addresses for the invitees)., Malik [050]  

Malik discloses in various aspects, as described below, the event management component 108 can employ one or more external resources 322 (e.g. external data sources, search engines, or applications) to gather information needed to answer an invitee's or sponsor's question about an event, to coordinate invitees and facilitate communication between invitees, and to suggest changes or updates to an event., Malik [064] – [065], [071],[075] –[076], [Figure 3]

determine one of the plurality of scheduled events as a fixed schedule based on a 10result obtained by user operations each of which is performed with a second terminal device, which is a transmission destination of the information on the plurality of events, 

Malik teaches the invitee regulation component 312 can send messages to invitees on a programmed schedule indicating that they have confirmed attendance (fixed schedule) to an upcoming event and that the event is still scheduled to take place., Malik [084]  

Malik teaches the event management server 102 can collate the invitee responses … for the event that the majority of the invitees are agreeable with. In turn, the sponsor can solidify a date, time and/or location for the event and instruct the event management server to proceed to generate a formal event and to manage the event (fixed event) ., Malik [049]


each of the user operations being selecting one or more of the plurality of scheduled events with the second terminal device used by a corresponding one of the plurality of users, 

Malik teaches the event management server 102 can … employ .. external services/servers to receive responses to invitations from invitees., Mailk [051] –[052], [Figure 2]

and request the another information processing device to delete the plurality of scheduled 15events other than the one determined as the fixed schedule.  

Malik teaches  … instruct the event management server 102 to … delete event information.,. Malik [088]  and Malik teaches in another example, the collation component 204 can further collate response indicating the several invitees cannot attend the event until after 8 pm. In an aspect, the collation component 204 can further suggest that the event time be changed to 8 pm., Malik [053]

Malik teaches the sponsor report component 206 can generate an event update report based one or more collated responses (e.g., declined/ approved an invitation), Malik [054] 



Regarding Claim 2,  (Original)

The information processing device of claim 1, wherein the circuitry further transmits, to the second terminal device, the information on the plurality of events 20received from the first terminal device, receives information on the one or more of the plurality of scheduled events, the information on the one or more of the plurality of scheduled events being transmitted from the second terminal device, the one or more of the plurality of scheduled events being selected as acceptable, 

Malik teaches the network application server can perform event management on behalf of the sponsor (e.g. answer emails, text messages, accept invitation responses, and etc.) and push event update reports to the event sponsor having summarized information about the progress and management of an event on a scheduled basis (e.g. once a day, every three responses from invitees, and etc). … Malik [024]; Malik teaches system 100 includes an event management 102 a sponsor device 102 and one or more invitee devices 118., Malik [025] –[026] and  Malik teaches the event, inform invitees of changes or updates to the event, coordinate messaging between invitees, and other event management and planning tasks, the event sponsor can employ the event management server 102 to perform event scheduling, management and planning tasks, Malik [029] –[030]; Malik [024]-[030], [050] –[051], [Figure 2] .


and 25determines the one of the plurality of scheduled events as the fixed schedule based on the result obtained by the user operations, the one of the plurality of events determined as the fixed schedule having a largest number of selections as acceptable.  

Malik teaches the event management server 102 can collate the invitee responses … for the event that the majority of the invitees are agreeable with. In turn, the sponsor can solidify a date, time and/or location for the event and instruct the event management server to proceed to generate a formal event and to manage the event (fixed schedule event)., Malik [049]



Regarding Claim 8, (Original)

A scheduling system, comprising: 35the information processing device of claim 1; and 57Client Ref. No. FN202100397 a terminal device configured to display a screen for receiving a corresponding one of the user operations.  

Malik [Figure 1]- [Figure 5] and device 116 and 118 are mobile devices such as a cellular phone or smart phone, a desktop computer, a laptop computer.,  Malik [028], [Figure 1] – [Figure 5]



Regarding Claim 9, (Currently Amended)

A method for scheduling an event, comprising: receiving from, a first terminal device, identification information corresponding to a plurality of users and information on a plurality of events to be scheduled; requesting an information processing device to registein user schedules for each of the plurality of users, the user schedules being contained in the another information processing device; determining one of the plurality of scheduled events as a fixed schedule based on a result obtained by user operations each of which is performed with a second terminal device, which is a transmission destination of the information on the plurality of events, each of the user operations being selecting one or more among from the plurality of scheduled events with the second terminal device used by a corresponding one of the plurality of users; and requesting the information processing device to delete the plurality of scheduled events other than the one determined as the fixed schedule..  
	
These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 9 is directed to a method , “a first terminal device”,   “a second terminal device”, “the information processing device”,  Malik discloses the method as claimed [021],[026]-[027], [0253] –[0259], [Figure 1] –[Figure 5].


Regarding Claim 10,  (Currently Amended)
A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, causes the processors to perform a method, comprising: 4Docket No.: 21RT-008 App. No.: 17/234,924 receiving from, a first terminal device, identification information corresponding to a plurality of users and information on a plurality of events to be scheduled; requesting an information processing device to register,  the plurality of events as a plurality of scheduled events in user schedules for the plurality of users, the user schedules being contained in the another information processing device; determining one of the plurality of scheduled events as a fixed schedule based on a result obtained by user operations each of which is performed with a second terminal device, which is a transmission destination of the information on the plurality of events, each of the user operations being selecting one or more among from the plurality of scheduled events with the second terminal device used by a corresponding one of the plurality of users; and requesting the information processing device to delete the plurality of scheduled events other than the one determined as the fixed schedule.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 10 is directed to “a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, causes the processors to perform a method”, “a first terminal device”,   “a second terminal device”, “the information processing device” Malik discloses the a non-transitory recording medium storing a plurality of instructions as claimed [021],[026]-[027], [0253] –[0259], [Figure 1] –[Figure 5]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 2014/0,164,525 A1)  in view of Jon (US 2015/0,347,983 A1).

Regarding Claim 3,  (Original)

The information processing device of claim 2, 30wherein the circuitry further receives information on one or more users other than the plurality of users from the another information processing device and transmits the received information to the first terminal device, …  that is received from the first terminal device, and 35receives, from the first terminal device, the information on the plurality of events and 56Client Ref. No. FN202100397 additional information that indicates a user who is selected from the one or more users with the first terminal device.  

See above. Malik [049], [084]  


Although highly suggested, Malik does not teach:
“… the one or more users being relevant to a keyword …”


Jon teaches:
“… the one or more users being relevant to a keyword …”

Jon teaches the user to enter[s] a text string describing an aspect of the appointment, and identify proposed appointments based on searching through the calendar history for matches on the text string. The text string might match the name of an appointment, a day on which the appointment was held, the name of an invitee or set of invitees for the appointment, etc. Once the user selects a proposed appointment in either case, the application adds this appointment to the calendar of the user, and the user can edit the details (e.g., change the time, invitees, location, etc.) before sending invitations to the appointment to the finalized list of invitees., Jon [0192], [0195]
	
Malik teaches event management operations. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, the event management protocol instructions can indicate how and when the event management server is to communicate with the sponsor and the invitees, as taught by Malik, with searches through the previous appointments using the text input, as taught by Jon to make the applications easier to use. Jon [001]



Regarding Claim 4, (Original)

The information processing device of claim 3, 5wherein the circuitry acquires, from the another information processing device, … common to the plurality of users as information on a plurality of available schedules, transmits the information on the plurality of available schedules to the first terminal device, and 10receives different information that indicates schedules selected from the plurality of available schedules with the first terminal device.  

See above. Malik [049], [084]  , [Figure 1] –[Figure 5]


Jon teaches:
“… available time zones …”

Jon teaches users to specify a particular time zone for an appointment., Jon [abstract] , [004], [048],[094], [Figure 6]


Malik teaches event management operations. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, the event management protocol instructions can indicate how and when the event management server is to communicate with the sponsor and the invitees, as taught by Malik, with specify a time zone for the event , as taught by Jon to make the applications easier to use. Jon [001]



Regarding Claim 5, (Original)

The information processing device of claim 4, wherein the circuitry acquires, from the another information processing device, the 15information on the plurality of available schedules by specifying a period of time as a criterion, wherein, in a case that there is … the circuitry changes the period of time to be … set as the period of time to acquire the plurality of available schedules.  

Malik teaches the event management server 102 can employ analysis component 202 to analyze the request for the new event in view of information stored in data store 320 to determine similarities between the new event request and one or more previous event requests, and manage the new event based in part on information stored in data store 320 regarding the previous similar event. … e event initiative component 314 can facilitate employing analysis component 202 to identify suggestions and modification to an event and automatically implement such suggestions/modifications or provide such suggestions/changes, Malik [066]

	Although highly suggested, Malik does not explicitly teach:
“… no available schedule … shorter than a value currently …”


Jon teaches:

“… no available schedule … shorter than a value currently …”

Jon teaches when the time slot is not available, the process modifies (at 2830) the time slot for the selected appointment option to an available time slot. The process then presents (at 2835) the appointment option for the modified time slot. , Jon [0219] and Jon teaches end time options 2740, allowing the user to choose a length and corresponding end time for the appointment., Jon [0209] , [096]

Jon teaches choosing a length of time for an appointment, and thus, Jon teaches choose a length and corresponding end time for the appointment, rather than the same length as the initial proposed time, and thus,  the appointment time can be shortened), see Jon [209 ], [0165]


Malik teaches event management operations. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, the event management protocol instructions can indicate how and when the event management server is to communicate with the sponsor and the invitees, as taught by Malik, with adjusting the start and end time of a meeting , as taught by Jon to make the applications easier to use. Jon [001]



Regarding Claim 6,  (Original)

The information processing device of claim 5, wherein, in a case that there is no available schedule after the period of time is changed, the circuitry notifies the first terminal device that there is no available schedule.  

Malik teaches the event management server 102 can employ analysis component 202 to analyze the request for the new event in view of information stored in data store 320 to determine similarities between the new event request and one or more previous event requests, and manage the new event based in part on information stored in data store 320 regarding the previous similar event. … e event initiative component 314 can facilitate employing analysis component 202 to identify suggestions and modification to an event and automatically implement such suggestions/modifications or provide such suggestions/changes, Malik [066]

	Although highly suggested, Malik does not explicitly teach:
“… no available schedule … shorter than a value currently …”

Jon teaches:
“… no available schedule … shorter than a value currently …”

Jon teaches when the time slot is not available, the process modifies (at 2830) the time slot for the selected appointment option to an available time slot. The process then presents (at 2835) the appointment option for the modified time slot. , Jon [0219] and Jon teaches end time options 2740, allowing the user to choose a length and corresponding end time for the appointment., Jon [0209] 

Jon teaches choosing a length of time for an appointment, and thus, Jon teaches choose a length and corresponding end time for the appointment, rather than the same length as the initial proposed time, and thus,  the appointment time can be shortened), see Jon [209 ], [0165]


Malik teaches event management operations. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, the event management protocol instructions can indicate how and when the event management server is to communicate with the sponsor and the invitees, as taught by Malik, with adjusting the start and end time of a meeting , as taught by Jon to  order to create a new appointment with the characteristics specified by the appointment.. Jon [0207].



Regarding Claim 7,  (Orginal)

The information processing device of claim 4, wherein the another information processing device manages resource reservations, wherein, when receiving, from the first terminal device, information indicating that the one of the plurality of scheduled events determined as the fixed schedule is set to use a resource, the circuitry acquires, from the another information processing device, information 30on available time zones common to the plurality of users and the resource as information on the plurality of available schedules, and transmits the information on the plurality of available schedules to the first terminal device.  

See above. Malik [049], [084]  , [Figure 1] –[Figure 5] 
and Jon [abstract] , [004], [048],[094], [Figure 6]
 

Malik teaches event management operations. Jon teaches generating an appointment for an electronic calendar. It would have been obvious prior to the effective filing date to combine, the event management protocol instructions can indicate how and when the event management server is to communicate with the sponsor and the invitees, as taught by Malik, with specify a time zone for the event , as taught by Jon to make the applications easier to use. Jon [001]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lamons (US 2016/0,098,687 A1) discloses a decision engine examining data in user models to select a date, time, and/or place to schedule a meeting.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623